
	
		II
		110th CONGRESS
		1st Session
		S. 835
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2007
			Mr. Alexander (for
			 himself and Mr. Corker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To redesignate the Federal building located
		  at 167 North Main Street in Memphis, Tennessee, as the Clifford Davis
		  and Odell Horton Federal Building.
	
	
		1.RedesignationThe Federal building located at 167 North
			 Main Street in Memphis, Tennessee, commonly known as the Clifford Davis Federal
			 Building, shall be known and designated as the Clifford Davis and Odell
			 Horton Federal Building.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 referred to in section 1 shall be deemed to be a reference to the
			 Clifford Davis and Odell Horton Federal Building.
		
